876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emma Sue NANCE, Individually and as Administratrix of theEstate of David Lee Nance, Plaintiff-Appellant,v.S. GRIFFIN, Individually and in his official capacity, G.Dyke, Individually and in his official capacity, S.Cianciola, Individually and in his official capacity, JohnDoes, Individually and in his official capacity;  JamesDoes, Individually and in his official capacity, City ofKnoxville, Tennessee, Defendants-Appellees.
No. 89-5626.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order granting summary judgment to the defendant and dismissing her complaint in this action brought pursuant to 42 U.S.C. Sec. 1983.  A review of the district court's docket sheet indicates that at the time the notice of appeal was filed, a timely motion to alter or amend the judgment was pending.  A notice of appeal filed before the disposition of such a motion is of no effect.  Rule 4(a)(4), Fed.R.App.P.  Accordingly, we are without jurisdiction in this appeal.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).


2
It is therefore ORDERED that this appeal is dismissed sua sponte without prejudice to the plaintiff's right to timely appeal from entry of a final order.  Rule 9(b)(1), Local Rules.